LEVY, J.,
with whom CALKINS, J., joins, dissenting.
[¶ 40] The warrantless search and seizure at issue in this case was authorized by 29-A M.R.S. § 2522 (2006), and was in furtherance of the heightened public interest in deterring individuals from driving while intoxicated, and in prosecuting those who do so at the expense of human life. The majority upholds this provision on the basis of a “compelling need” on the part of the State to collect data, and finds further support for its constitutionality in the inevitable discovery rule and the exigent circumstances exception to the warrant requirement. Because I conclude that the majority’s various rationalizations of section 2522 have no support in either fact or law, I respectfully dissent.
[¶ 41] I will address (A) our application of the special needs exception in State v. Roche, 681 A.2d 472 (Me.1996), to section 2522’s predecessor statute, and the Supreme Court’s refinement of the exception in Ferguson v. City of Charleston, 532 U.S. 67, 121 S.Ct. 1281, 149 L.Ed.2d 205 (2001); (B) the Superior Court’s reliance on Ferguson to conclude that section 2522 is unconstitutional and the majority’s conclusion that Ferguson does not render section 2522 unconstitutional; and (C) the majority’s alternate reliance on the inevitable discovery rule and exigent circumstances exception to uphold the constitutionality of section 2522.
I. LEGAL ANALYSIS
A. The Special Needs Exception
[¶ 42] We previously upheld the constitutionality of section 2522’s predecessor, 29 *765M.R.S.A. § 1312 (Supp.1992),8 in State v. Roche. In Roche, we determined that the same statute, authorizing a routine blood test in circumstances where there was neither probable cause, nor individualized suspicion to believe the driver was intoxicated, was justified by the special needs exception to the probable cause and warrant requirements. 681 A.2d at 474. In reaching that conclusion, we relied on Skinner v. Railway Labor Executives’ Association, 489 U.S. 602, 634, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989), in which the United States Supreme Court held that federal railroad regulations requiring mandatory blood tests of employees involved in certain major train accidents were reasonable under the special needs exception, even though there was no suspicion of employee impairment. Roche, 681 A.2d at 474.
[¶ 43] Since we decided Roche in 1996, the Supreme Court revisited the issue of warrantless, nonconsensual searches in Ferguson, and refined the application of the special needs exception. The drug tests challenged in Ferguson were conducted pursuant to a state hospital policy developed in conjunction with police that mandated drug testing of pregnant patients who met any of the nine criteria identified in the policy. 532 U.S. at 71-72, 121 S.Ct. 1281. Despite the hospital’s contention that the ultimate goal of the program was benign rather than punitive because it was intended to coerce drug-abusing women into treatment programs and ultimately help them lead drug-free lives, the Court found that the immediate objective of the searches was to generate and preserve evidence for use in the prosecution of the women in order to reach that goal. Id. at 82-84, 121 S.Ct. 1281. This was evident from the policy’s attention to chain of custody issues, possible criminal charges, and the logistics of police notification and arrests, as well as from the police and prosecutors’ extensive involvement in the day-to-day administration of the policy. Id. at 82, 121 S.Ct. 1281. Because the purpose actually served by the searches was “indistinguishable from the general interest in crime control,” the Court refused to find the searches justified by the special needs exception. Id. at 81, 84, 121 S.Ct. 1281 (quotation marks omitted).
B. The Superior Court’s Application of the Special Needs Exception to Section 2522
[¶ 44] The Superior Court determined that our holding in Roche was rendered invalid by the Supreme Court’s holding in Ferguson. The court concluded that because the police are even more extensively involved in the administration of blood tests under section 2522 than they were in the tests at issue in Ferguson, and because the primary purpose of the search mandated by section 2522 is to gather evidence for criminal prosecution, section 2522 violates the Fourth Amendment of the U.S. Constitution and article I, section five of the Maine Constitution.9
*766[¶ 45] The majority holds that the Superior Court erred in declaring section 2522 unconstitutional because the warrantless, suspicionless search is reasonable and falls within the special needs exception, even after Ferguson.10 The Court distinguishes Ferguson on the basis that section 2522’s primary purpose is not law enforcement, but is instead the State’s compelling need to collect data related to traffic accidents and ultimately improve public safety on Maine roads. The majority therefore concludes that this case is more like Skinner, in which the Supreme Court upheld federal railroad regulations mandating blood tests of railroad workers involved in certain major railroad accidents. 489 U.S. at 634, 109 S.Ct. 1402. However, Skinner cannot be seen as controlling in light of Ferguson’s refinement of the special needs doctrine.
[¶ 46] Ferguson, decided twelve years after Skinner, refined the special needs exception by placing a limit on what governmental purposes qualify as “special needs” sufficient to do away with the Fourth Amendment protections of the probable cause and warrant requirements. Ferguson requires courts to determine whether there exists some compelling reason beyond the State’s general interest in crime control to justify such a waiver of Fourth Amendment protections. By distinguishing Ferguson and relying instead on the law of Skinner, the majority returns to the time before such limits were placed on the special needs exception.
[¶ 47] Furthermore, Skinner is distinguishable from the present case in two important ways. First, as the majority concedes, Skinner did not implicate concerns about the reach of law enforcement because it did not address the question of whether the results of the mandatory blood tests would be later admissible in a criminal trial. The only consequence of a positive test for the railroad workers in Skinner was dismissal or a nine-month suspension with a hearing if the worker refused the test. 489 U.S. at 606-07, 610-11, 109 S.Ct. 1402.11
[¶ 48] Second, the Court in Skinner based its decision in large part on its finding that railroad workers have a diminished expectation of privacy because they work in an industry that is highly regulated to ensure safety. Id. at 627-28, 109 S.Ct. 1402. Drivers tested pursuant to section 2522 do not share such a diminished expectation of privacy. Although the State may regulate motor vehicles, an individual does not lose one’s expectation of privacy due to his or her status as a driver. See Delaware v. Prouse, 440 U.S. 648, 662, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979).
*767[¶ 49] The Superior Court properly determined that the primary purpose of the blood tests authorized by section 2522 is law enforcement, and that such a justification is insufficient to sustain the searches under the Fourth Amendment’s special needs exception after Ferguson.
[¶ 50] Although the State’s interest in data collection, as evidenced by the statute’s legislative history, is a justification for section 2522, it is evident that the primary practical purpose of the law is to gather and preserve evidence to be used in prosecutions against those believed to have been operating under the influence of intoxicants or drugs. This is demonstrated by the fact that when the State lab conducts testing on blood samples gathered as a result of this statutory authorization, copies of the results of those tests are forwarded directly to the District Attorney’s office and the investigating law enforcement officer, in addition to the Department of Motor Vehicles. Cf. United States v. Weikert, 421 F.Supp.2d 259, 265 (D.Mass.2006). The centrality of the law enforcement focus of section 2522 is also evident in subsection (3), which establishes the basis under which the result of a test is admissible at trial.12 The “trial” to which the statute refers is unquestionably the trial of an individual who, like Cormier, stands accused of crimes associated with drunk driving.
[If 51] The law enforcement focus of section 2522 is also borne out by external indicia of legislative intent accompanying its legislative history. In his written testimony in support of L.D. 2895 before the Joint Standing Committee on Legal Affairs, the Co-Chairperson of the Maine Highway Safety Commission wrote in support of the bill’s provision regarding mandatory blood-alcohol tests by stating: “It is crucial to the prosecution of vehicular manslaughter cases that blood alcohol levels of the drivers be available as pertinent evidence. We have seen many many times that the cases hinged on this evidence and the person inflicting the carnage going free.” Testimony of Albert L. Godfrey Sr., Maine Highway Safety Comm., on L.D. 2395 before the Joint Standing Committee on Legal Affairs (Mar. 11, 1988).
[¶ 52] By overlooking the obvious law enforcement purpose of section 2522 and sustaining the statute’s constitutionality on a “compelling need of the State to obtain information,” supra ¶ 36, the majority creates precedent that could lead to even greater erosion of the Fourth Amendment rights of Maine’s citizens. By readily concluding that the State’s interest in data collection trumps the liberty interests of individuals protected by the Fourth Amendment, the majority has embraced a new and broad constitutional theory that could justify warrantless and suspicionless searches in innumerable other contexts.
C. The Majority Opinion’s Application of the “Inevitable Discovery” Rule and the Exigent Circumstances Exception
[¶ 53] The majority also embraces another new theory — a combined “inevitable discovery/exigent circumstances exception”— to uphold the constitutionality of section 2522, notwithstanding the fact that the State did not make this argument on appeal. For the reasons that follow, neither the inevitable discovery rule, nor the exigent circumstances exception validates the *768otherwise unlawful warrantless searches and seizures the statute permits.
1. Inevitable Discovery Rule
[¶ 54] The majority concludes that section 2522 survives constitutional scrutiny in part because the admissibility of the blood tests it authorizes are subject to a codification of the inevitable discovery rule in subsection 2522(3). The inevitable discovery rule allows evidence acquired as a result of an illegal search to be admitted at trial where the government can show, by a preponderance of the evidence, that the unlawfully obtained evidence would have been inevitably discovered through lawful means. Nix v. Williams, 467 U.S. 431, 444, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984).
[¶ 55] The warrantless and suspicionless search that section 2522 authorizes results in the preservation of an operator’s blood sample at a particular moment in time. It is physically impossible for the same sample to be subsequently and inevitably discovered later in time because of the effect that the passage of time has on an operator’s blood-alcohol content. See generally 2 RICHARD E. ERWIN, DEFENSE OF DRUNK DRIVING CASES § 15.08 (3d ed.2006) (explaining the effects of time on blood-alcohol content). Therefore, the inevitable discovery rule cannot be a valid basis to admit the test results of an unlawfully obtained blood sample, where probable cause has been developed long after the blood sample was seized.13
[¶ 56] The lack of any authority supporting the majority’s expansive reformulation of the inevitable discovery rule is telling. The only decision the Court cites in support of its conclusion that after-acquired probable cause is sufficient to sustain the constitutionality of the blood tests authorized by section 2522 and admit the test results at trial is State v. Bento, 600 A.2d 1094 (Me.1991). However, in Bento we simply interpreted section 2522’s predecessor to determine the meaning of its probable cause requirement and remanded the case to the trial court to resolve inconsistent factual findings. Id. at 1097. We explicitly declined to reach the constitutionality of the statutory provision requiring suspicionless blood tests. Id. Other courts that have ruled on the constitutionality of similar searches have upheld those searches only if they are based on no less than a reasonable suspicion to believe the defendant was intoxicated at the time of the administration of the test.14
*7692. Exigent Circumstances
[¶ 57] The exigent circumstances exception to the warrant requirement applies when “there is adequate probable cause for the seizure and insufficient time for the police to obtain a warrant.” State v. Alley, 2004 ME 10, ¶ 15, 841 A.2d 803, 808. Probable cause must exist at the time the search or seizure is conducted. The majority states that “[t]he exigent circumstances exception is ordinarily applicable to a search conducted after determining the existence of probable cause,” but cites no support for the notion that courts applying the exception have disposed of the requirement of probable cause. Cormier, 2007 ME 112, ¶ 18, 928 A.2d 753 at 759 (emphasis added). Because the exigent circumstances exception does not apply when probable cause has not been generated until after the search or seizure, the search authorized by section 2522 cannot be sustained on this basis. To do so creates an end run around the probable cause requirement that is inconsistent with the Fourth Amendment and article I, section five of the Maine Constitution.
II. CONCLUSION
[¶ 58] Section 2522 cannot be sustained on the basis of the State’s interest in collecting data on drunk driving when its primary purpose is to collect evidence to be used in criminal prosecutions for drunk driving related crimes. Section 2522 also cannot be sustained on the basis of a combination of the exigent circumstances exception to the warrant requirement and the inevitable discovery rule. The exigent circumstances exception requires the existence of probable cause at the time of the search, and section 2522 impermissibly allows after-acquired probable cause to justify an earlier warrantless search. Furthermore, the inevitable discovery rule is not so elastic as to authorize the admission of evidence that could not have been inevitably discovered.
[¶59] The majority’s opinion leads the law into new, uncharted territory in which probable cause — a cornerstone of the Fourth Amendment — plays a secondary, after-the-fact role. Notwithstanding section 2522’s proper and noble purpose, I conclude that to the extent the statute authorizes searches and seizures based on after-acquired probable cause, the statute is unconstitutional on its face. The judgment of the Superior Court should be affirmed.

. Title 29 M.R.S.A. § 1312 (Supp.1992) has since been repealed and replaced by P.L. 1993, ch. 683, § A-2 (effective Jan. 1, 1995), which has since been amended by P.L.2003, ch. 565, § 1 (effective July 30, 2004) (codified at 29-A M.R.S. § 2522 (2006)).


. Other courts have likewise found the special needs exception inadequate to support the type of nonconsensual, warrantless, and sus-picionless search authorized by Maine’s statutes. See generally Cooper v. State, 277 Ga. 282, 587 S.E.2d 605 (2003); McDuff v. State, 763 So.2d 850 (Miss.2000); King v. Ryan, 153 Ill.2d 449, 180 Ill.Dec. 260, 607 N.E.2d 154 (1992), superseded by statute, 625 Ill. Comp. Stat. 5/11-501.6 (West 1994), as recognized in Fink v. Ryan, 174 Ill.2d 302, 220 Ill.Dec. 369, 673 N.E.2d 281 (1996); Commonwealth v. Kohl, 532 Pa. 152, 615 A.2d 308 (1992); Han*766noy v. State, 789 N.E.2d 977 (Ind.Ct.App.2003).


. The majority also suggests that its application of the special needs exception is justified because people “receiving a driver’s license in Maine [cannot] do so without ... understanding the State's interest in assuring the sobriety of drivers on Maine roads.” Supra ¶ 30. While this statement is undoubtedly true, it is beside the point. Receiving a license and knowing of the State’s interest in combating drunk driving does not give rise to an actual or implied consent by all drivers in Maine to be subjected to blood testing without probable cause. A driver’s appreciation that the State is serious on this issue does not give rise to a waiver of a fundamental constitutional right. To the extent that the Court intends to suggest that Cormier actually or impliedly consented to the search conducted in this case, it overlooks the Superior Court's factual finding that there was no consent. The State has not challenged this finding on appeal.


. The Court noted that it was unclear whether its decision would be different if evidence collected under the regulatory scheme was routinely used in criminal proceedings. Skinner v. Ry. Labor Executives’ Ass'n, 489 U.S. 602, 621 n. 5, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989).


. Title 29-A M.R.S. § 2522(3) provides:
3. Admissibility of test results. The result of a test is admissible at trial if the court, after reviewing all the evidence, whether gathered prior to, during or after the test, is satisfied that probable cause exists, independent of the test result, to believe that the operator was under the influence of intoxicants at the time of the accident.


. I disagree with the majority's application of the inevitable discovery rule only to the extent that the opinion states that the results of a warrantless, suspicionless blood test can be admitted against a criminal defendant based on an after-acquired finding of probable cause. I do not address whether a finding of probable cause based on evidence "gathered ... during ... the test” could sustain the otherwise unlawful search, because such a determination is dependent on a variety of factors. See 29-A M.R.S. § 2522(3). One can imagine factual circumstances in which probable cause may develop simultaneously with the unlawful blood test, such that law enforcement officers would have a lawful and independent basis for conducting the test, and the timing would be such that the results of the test would be substantially the same. In such a situation, it is possible that the results of that unlawful test would have been inevitably discovered through lawful means. However, we do not face that factual situation in this case, because the State failed to prove at the suppression hearing that probable cause had developed during the blood test or at any other time.


. See generally United States v. Chapel, 55 F.3d 1416 (9th Cir.1995); Gov’t of Virgin Islands v. Quinones, 301 F.Supp. 246 (D.Vi.1969); State v. Steimel, 921 A.2d 378 (N.H.2007); Commonwealth v. Kohl, 532 Pa. 152, 615 A.2d 308 (1992); People v. Duemig, 620 P.2d 240 (Colo.1980); State v. Aguirre, 295 N.W.2d 79 (Minn.1980); State v. Heintz, 286 Or. 239, 594 P.2d 385 (1979); State v. Dewey, 272 N.W.2d 355 (Minn.1978); State v. Oever*769ing, 268 N.W.2d 68 (Minn.1978); State v. Graham, 278 So.2d 78 (La.1973); De Vaney v. State, 259 Ind. 483, 288 N.E.2d 732 (1972); People v. Fidler, 175 Colo. 90, 485 P.2d 725 (1971); State v. Kuljis, 70 Wash.2d 168, 422 P.2d 480 (1967); People v. Lukach, 263 Ill.App.3d 318, 200 IIl.Dec. 714, 635 N.E.2d 1053 (1994); State v. Curtis, 106 Idaho 483, 680 P.2d 1383 (1984); State v. Williams, 4 Kan.App.2d 651, 610 P.2d 111 (1980); State v. Bentley, 92 Wis.2d 860, 286 N.W.2d 153 (Ct.App.1979); see also People v. Superior Court of Kern County, 6 Cal.3d 757, 100 Cal.Rptr. 281, 493 P.2d 1145 (1972); State v. Davis, 108 N.H. 45, 226 A.2d 873 (1967); State v. Wolf, 164 A.2d 865 (Del.1960); People v. Duroncelay, 48 Cal.2d 766, 312 P.2d 690 (1957); State v. Kroening, 274 Wis. 266, 79 N.W.2d 810 (1956); State v. Towry, 26 Conn.Supp. 35, 210 A.2d 455 (1965).